AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                       Southern District ofNew York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Jadair Newkirk                                            Case Number:           S3 19 CR 00171 (KMK)
                                                                          )
                                                                          )      USM Number:            86735-054
                                                                          )
                                                                          )                 Margaret M. Shalley, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute           3/20/2019
21 USC 84l(b)(l)(B)               Heroin




       The defendant is sentenced as provided in pages 2 through         _ _.7.:.__ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       all open or pending                     Dis      X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in econonuc circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                         Date
   AO 2458 (Rev. 09/19) Judgment in Criminal Case
- - -- - -- - ~ heet-2--Impr-isonmen

                                                                                                        Judgment - Page _2_ _ of   -7 ---
      DEFENDANT:                   Jadair Newkirk
      CASE NUMBER:                 19 CR 00171 (KMK)

                                                               IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
      total term of:

      72 months for Count 1. The Defendant has been advised of his right to appeal.



            X The court makes the following recommendations to the Bureau of Prisons:
                It is recommended that the Defendant be designated as close as possible to the New York metropolitan area.
                It is recommended that the Defendant participate in any availabfe drug treatment programs and vocational programs.



            X The defendant is remanded to the custody of the United States Marshal.

            D The defendant shall surrender to the United States Marshal for this district:
                D at     ----------
                                                     D a.m.       D p.m.        on

                D as notified by the United States Marshal.

            D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

       I have executed this judgment as follows :




                Defendant delivered on                                                        to

       at                                               , with a certified copy of this judgment.
            ---------------

                                                                                                      UNITED STATES MARSHAL



                                                                              By     --------=--~=-=-c==-::-:-::-:-=-==-:--:------
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet-3-~Supervised-Releas
                                                                                                       Judgment-Page _ _3_     of _ __:_7_ _
DEFENDANT:                    Jadair Newkirk
CASE NUMBER:                  19 CR 00171 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



4 years of supervised release for Count 1.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
    AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
- - -- - - - - - -Sheet-3-A---Supervised-Releas
                                                                                                      Judgment-Page - - -
                                                                                                                        4 - - of - - - -
                                                                                                                                       7 ---
      DEFENDANT:                    Jadair Newkirk
      CASE NUMBER:                  19 CR 00171 (KMK)

                                            STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
      because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
      officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

      1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
             release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
             frame.
      2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
             when you must report to the probation officer, and you must report to the probation officer as instructed.
      3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
             court or the probation officer.
      4.     You must answer truthfully the questions asked by your probation officer.
      5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
             arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
             the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
             hours of becoming aware of a change or expected change.
      6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
             take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
             doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
             you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
             responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
             days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
             becoming aware of a change or expected change.
      8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
             convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
             probation officer.
      9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
      10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. , anything that was
             designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
      11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
             first getting the permission of the court.
      12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
             require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
             person and confirm that you have notified the person about the risk.
      13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



      U.S. Probation Office Use Only
      A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
      judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
      Release Conditions, available at: www.uscourts.gov.


      Defendant's Signature                                                                                     Date _ __ __ _ _ _ __ __ _
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                udgment=Page _   5_   o
DEFENDANT:                  Jadair Newkirk
CASE NUMBER:                19 CR 00171 (KMK)

                                         SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his J?erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subJect to
search pursuant to this condition.
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page oc.
                                                                                                                             6 _ __   of ~
                                                                                                                                         7 _ _ _ __
 DEFENDANT:                          Jadair Newkirk
 CASE NUMBER:                        19 CR00171 (KMK)
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                 Restitution                                       AV AA Assessment*           JVTA Assessment**
 TOTALS             $   100.00                 $                       $                         $                           $



 D      The determination ofrestitution is deferred until
                                                          -----
                                                                . An Amended Judgment in a Criminal Case (A O 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payrrient, unless specified otherwise in
        the priority' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                  Total Loss***                       Restitution Ordered                     Priority or Percentage




 TOTALS                                 $                                        $ _ _ _ _ _ _ _ _ __



 D       Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

  D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D    the interest requirement is waived for the         D    fine   D    restitution.

         D    the interest requirement for the        D fine         D restitution is modified as follows:

  * Amy Vicky and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  *** l'lndlngs for the total amount of losses are requh-ed under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                  uogment   Page         0

 DEFENDANT:                  Jadair Newkirk
 CASE NUMBER:                19 CR 00171 (KMK)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of$                 100.00                  due immediately, balance due


            •     not later than                                        , or
            •     in accordance with     •     C,       •    D,     •    E, or     D F below; or
 B    •     Payment to begin immediately (may be combined with                   • c,     •   D,or     D F below); or

 C     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgµient imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                            Corr~sponding Payee,
       Defendant and Co-Defendant Names                                                       Joint and Several
       (including defendant number)                               Total Amount                     Amount                         1f appropnate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


  PaYI.!lents shall be ar,plied in the followin~ order: \1) assessment, (2) restitution principal 1 \3/ restitution interest7 \ 4 / AVAA assessment1
  (~J fme prmdpal, (6) fme mterest, ('~ communhy resthut{on, l~) NTA assessment, {9) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               X


UNITED STATES OF AMERICA
                                                                                     CONSENT PRELIMINARY ORDER
                      -   V.       -                                                 OF FORFEITURE AS TO
                                                                                     SPECIFIC PROPERTY/
 JADAIR NEWKIRK,                                                                     MONEY JUDGMENT

                                                                                     S3 19 Cr. 171 (KMK)
                                               Defendant.
 -    -   -   -   -   -   -    -       -   -    -    -    -   -    -   -   -   X


                      WHEREAS,                 on or about April 16,                         2 019,   JADAIR NEWKIRK,

 (the "defendant"), amongst others, was charged in an indictment,

19 Cr. 171 (KMK), with narcotics conspiracy, in violation of Title

21,       United States Code,                                 Section 846             (Count One)      and narcotics

distribution, in violation of Title 21, United States Code, Section

841 (Counts Four through Count Nine);

                      WHEREAS, on or about September 10, 2019, the defendant

was charged in a superseding Information, S3 19 Cr. 171 (KMK)                                                          (the

"Information"),                        with narcotics conspiracy (Count One);

                      WHEREAS,                      the       J:nformati.on               i.ncluded    a         forfeiture

allegation as to Count One, seeking forfeiture to the United States,

pursuant to Title 18, United States Code, Section 1963, and Title

21,       United          States                Code,             Section          853,    any   and       all    property

constituting or derived from any proceeds the defendant obtained

directly or indirectly as a result of the offense and any and all

property used or intended to be used in any manner or part to commit

or to facilitate the commission of the offense alleged in Count One

of thg Information:
             WHEREAS, law enforcement officers seized the following

currency from the defendant:                  on or about March 20,                     2019,     the
  .
Federal Bureau of Investigation {"FBI")                           seized $5,050 in United

States currency from the defendant's residence following a search

of that residence; on or about March 21, 2019, the FBI seized $256

in United States currency from the defendant's person upon his

arrest {collectively the "Specific Property");

      WHEREAS,      the defendant           consents         to      the    entry of       a    money

judgment     in    the    amount       of   $5,306        in      United      States       currency

representing       the    amount   of       proceeds         derived         from    the   offense

charged     in    Count    One    of    the          Information       that       the   defendant

personally obtained;

             WHEREAS,       the    defendant             further            consents       to     the

forfeiture of all his right,                title and interest in the Specific

Property,    which constitutes proceeds derived from the offenses

charged in Count One of the Information;

             WHEREAS,     the defendant admits that,                       as a   resu1t of acts

and/or omissions of the defendant, the proceeds derived from the

offenses charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property;

             WHEREAS,      pursuant         to       Title     21,    United        States      Code,

Section 853(g), and Rules 32.2(b) (3), and 32.2(b) (6) of the Federal

                                                 2
Rules     of    Criminal   Procedure,    the    Government   is     now entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and ' all persons who

reasonably appear to be a potential claimant of their interest

herein;

               IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,          by its attorney Geoffrey            s. Berman,
United States Attorney, Assistant United States Attorney Samuel L.

Raymond and Lindsey Keenan, of counsel, and the defendant and his

counsel,       Margaret Shalley, Esq., that:

               1.   As a result of the offenses charged in Count One of

the     Information,   to which the          defendant pled guilty,      a   money

judgment in the amount of $5,306 in United States currency (the

"Money Judgment"),         representing the amount of proceeds derived

from the offenses charged in Count One of the Information that the

defendant       personally   obtained,       shall   be   entered    against   the

defendant.

               2.   As a result of the offenses charged in Count One of

the Information,       to which the defendant pled guilty,            all of the

defendant's right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance

with the law, subject to the provisions of Title 21, United States

Code,    Section 853.      Upon entry of       a   Final Order of      Forfeiture

                                         3
forfeiting the Specific Property to the United States, the Specific

Property shall be applied toward the satisfaction of the Money

Judgment.

             3.   Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal Procedure, this Consent Preliminary Order of Forfeiture

as   to    Specific   Property/Money            Judgment    is    final   as    to     the

defendant, JADAIR NEWKIRK, and shall be deemed part of the sentence

of   the   defendant,    and   shall       be    included    in    the    judgment      of

conviction therewith.

           · 4.   All    payments     on       the   outstanding money         judgment

shall be made by postal money order, bank or certified check, made

payable,    in this instance,       the United States Marshals Services,

and delivered by mail to the United States Attorney's Office,

Southern District of New York, Attn: Money Laundering and Asset

Forfeiture Unit, One St. Andrew's Plaza, New York, New York 10007

and shall indicate the defendant's name and case number.

             5.   Upon   entry   of    th:i.s     Consent   Preliminary        Order   of


Forfeiture as to Specific Property/Money Judgment, and pursuant to

Title 21, United States Code, Section 853, United States Marshals

Service shall be authorized to deposit the payment on the Money

Judgment in the Treasury Assets Forfeiture Fund ("TAFF"), and the

United States shall have clear title to such forfeited property.




                                           4
               6.     Upon entry of this Consent Preliminary Order of

Forfeiture as         to   Specific    Property/Money Judgment,         the United

States (or its designee)             is hereby authorized to take possession •

of the Specific Property and to hold such property in its secure

custody and control.

               7.     Pursuant to Rule G(4) (a) of the Supplemental Rules

for Certain Admiralty and Maritime Claims and Asset Forfeiture

Actions,       the United States        is permitted to publish forfeiture

notices on the government internet site, www.forfeiture.gov.                    This

site     incorporates        the     forfeiture      notices    that    have    been

traditionally published in newspapers. The United States forthwith

shall publish the internet ad for at least thirty (30) consecutive

days.    Any person, other than the defendant, claiming interest in

the Specific Property must file a Petition within sixty (60) days

from the first day of publication of the Notice on this official

government internet web site,              or no later than thirty-five         (35)

days    from    the   mailing   of    a.ctua.l   notice,   whichever   is   earlier,


pursuant to Rule G(S) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions.

               8.     The published notice of forfeiture shall state that

the petition (i} shall be for a hearing to adjudicate the validity

of the petitioner's alleged interest in the Specific Property,

(ii) shall be signed by the petitioner under penalty of perjury,

                                            5
and (iii) shall set forth the nature and extent of the petitioner's

right,    title or interest in the Specific Property,                    the time and

circumstances of the petitioner's a~quisition of the right, title

and    interest    in   the    Specific       Property,      any   additional    facts

supporting the petitioner's claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

            9.     Pursuant to 32.2 (b) (6) (A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

            10.    Upon adjudication of              all    third-party    interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21,                    United States Code,

Section 853 (n) and Title 18, United States Code, Section 982 (b) (1),

in which all interests will be addressed.

            11.    Pursuant to 21 U.S.C.          § 853(p),        the United States

is    authorized   to   seek    forfeiture      of    substitute       assets   of   the

defendant up to the uncollected amount of the Money Judgment.

            12.    Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal    Procedure,        the   United      States      Attorney's     Office     is

authorized to conduct any discovery needed to identify, locate or

dispose     of     forfeitable       property,             including     depositions,




                                          6
interrogatories,   requests    for    production of        documents    and   the

issuance of subpoenas.

          13.    The Court shall retain jurisdiction to enforce this

Consent   Preliminary     Order      of     Forfeiture      as     to   Specific

Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

          14.    The   Clerk   of     the    Court      shall    forward   three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J. Wilson,        Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

          15 .   The   signature     page   of   this    Consent    Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts, each of which will be deemed




                                      7
an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:                Of(k--
      SAMUEL L. RAYMOND/LINDSEY KEENAN
                                             '1'\1\)J1"
                                             DATE I
      Assistant United States Attorney
      300 Quarropas Street
      White Plains, New York 10601
      (212) 637-6519

~~w
By,~~
 JAIRNEWKIRK                                D?jf~/9
By:                                          ~lt9
                                            DATE




                           s
                                             1/2,/2.0
                                            DATE
UNITED STATES DISTRICT JUDGE




                                 a
